         Case 2:18-cv-01625-TSZ Document 7 Filed 11/11/18 Page 1 of 2



 1   Nicholas Ranallo, Attorney at Law
     5058 57th Ave. South
 2
     Seattle, WA 98118
 3   nick@ranallolawoffice.com
     P: (831) 607-9229
 4   F: (831) 533-5073
 5
     Isaac Rabicoff
 6   (Pro Hac Vice Admission Pending)
     Kenneth Matuszewski
 7
     (Pro Hac Vice Admission Pending)
 8   RABICOFF LAW LLC
     73 W Monroe St
 9   Chicago, IL 60603
10   773-669-4590
     isaac@rabilaw.com
11   kenneth@rabilaw.com
12
     Attorney for Plaintiff
13   Rondevoo Technologies, LLC
14                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
15
                                       SEATTLE DIVISION
16

17   Rondevoo Technologies, LLC, a California         Case Number: 2:18-cv-01625-TSZ
     Limited Liability Company
18
                       Plaintiff,                     PLAINTIFF RONDEVOO
19
             vs.
                                                      TECHNOLOGIES, LLC’S
                                                      CERTIFICATION AND NOTICE OF
20                                                    INTERESTED PERSONS AND
     HTC America, Inc., a Washington
     Corporation                                      CORPORATE DISCLOSURE
21                                                    STATEMENT
22                     Defendant.

23           Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1, and to enable District
24   Judges and Magistrate Judges of the Court to evaluate possible disqualification or recusal, the
25
     undersigned counsel for Rondevoo Technologies, LLC, a private non-governmental property,
26
     certifies that:
27
             1. Red Dragon Innovations, LLC is the parent corporation
28
                                                     1
       Case 2:18-cv-01625-TSZ Document 7 Filed 11/11/18 Page 2 of 2



 1         2.   The sole member of Rondevoo Technologies, LLC is Pai Lin Yeh.
 2

 3
     Dated: November 11, 2018                        Respectfully submitted,
 4
                                                     /s/ Nicholas Ranallo____________
 5                                                   Nicholas Ranallo, Attorney at Law
                                                     2443 Fillmore St., #380-7508
 6                                                   San Francisco, CA 94115-1814
 7                                                   nick@ranallolawoffice.com
                                                     P: (831) 607-9229
 8                                                   F: (831) 533-5073

 9                                                   /s/ Isaac Rabicoff
                                                     Isaac Rabicoff
10
                                                     (Pro Hac Vice Admission Pending)
11                                                   Kenneth Matuszewski
                                                     (Pro Hac Vice Admission Pending)
12                                                   RABICOFF LAW LLC
                                                     73 W Monroe St
13                                                   Chicago, IL 60603
                                                     773-669-4590
14
                                                     isaac@rabilaw.com
15                                                   kenneth@rabilaw.com

16                                                   Counsel for Plaintiff, Rondevoo Technologies,
                                                     LLC
17

18

19

20

21

22

23

24

25

26

27

28                                               2
                         PLAINTIFF RONDEVOO TECHNOLOGIES, LLC’S CORPORATE
                                       DISCLOSURE STATEMENT
